Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
The amendment of January 31, 2022 filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 2-3 are canceled and claim 1 and 4 are pending for examination.

Drawings
The replacement drawing was received on May 11, 2021.  This drawing is approved.

Specification
The objection to the disclosure because at [0001] of the specification it should be clarified that parent case 15/775,241 is now abandoned is withdrawn due to the amendment made to correct this issue of February 1, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is now amended to form a double sealing bead with a contact angle measured on “a partial masking side” of the double sealing bead, which is enclosed between a tangent to the surfaces of the double sealing bead and the surface of the component on a double sealing bead side of the tangent, is greater than 90o, and the “second sealing bead forming a reinforced overhang to overlap the partial masking”.
However, this combination is not supported by the disclosure as filed. Noting paragraph 0015 of the application, it is indicated that areas to be masked are “accordingly masked using one of the methods, as they are already known from the state 
Separately, 0021 of the specification describes the contact angle and notes a contact angle greater than 90 degrees forms a shading effect contributing to the separation of spray areas.  “In order to further enhance this shading effect, in a particularly preferred embodiment of the present method, a second sealing bead is placed over the first sealing bead. The second sealing bead is applied in such a way that a reinforced overhang is realized resulting in a reinforcement of the shading effect.”
Separately, 0024 of the specification describes the figure, where the left edge of the figure has the contact angle greater than 90 degrees (so the claimed contact angle).
This does not support what is now claimed because as detailed below on the figure of the specification (with the additional explanation added by the examiner):

    PNG
    media_image1.png
    560
    802
    media_image1.png
    Greyscale



Note how the claim has provide the partial masking, the contact angle on the partial masking side, and the reinforced overhang overlaps the partial masking, while as shown in the figure and described for 0021 the overhang would be on the other side of the partial masking to overlap where the coating is applied to “reinforce the shading effect”.  While 0015 indicates overlap of the partial masking with the critical mask boundary masking, it is not indicted that this is done by a “reinforced overhang” using a second sealing bead.  The overlap could be with the first bead, for example.  In fact, the way the beads are shown in the figure, the reverse of an overhang would happen with the bead on the partial masking side.  The only way the claim could meet the requirements of the and the reinforced overhang on the primary masking layer, is if the second bead also extended over the first bead to be wider than the first bead so that there is overhang on both sides of the first bead, but this is not described in the disclosure as filed.  Therefore, claim 1 contains new matter.  Additionally, claim 4 is also rejected as it does not cure the new matter issues of claim 1.


The rejection of claims 1 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendments clarifying the claim language of January 31, 2022.

Claim Objections
The objection to claim 1, because claim 1, line 1 should read “coating a surface of a component” for proper grammar, is withdrawn due to the correction provided January 31, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Jacques (US 2014/0234555) view of Cantwell (US 5786028), Japan 59-160569 .
Claims 1 and 4: Saint-Jacques describes a method for coating a surface of components by thermal spraying ([0013] describes plasma spraying, a form of thermal spraying, and also claims 11, 12, and note figure 2a, giving a thermal spraying step), wherein less than an entire surface of the component is to be coated (note figure 2a, [0013]-[0015]), and wherein in the process, those parts of the surface that are not to be coated are covered by masking before coating (so masking with coverings) (note figure 2a, [0013]-[0015]) and wherein the covering includes a masking by a paste process including in the boundaries (so in defined mask boundaries where there would be a transition line between coating and non-coating areas) of the area to be masked using a paste dispensed from at least one nozzle (note figures 2a, 3, 4, [0015], [0017]-[0018] note that the paste is of a viscosity to remain where applied without dripping, and thus understood to at least include paste as defined), where the paste is a curable paste and curing is by UV radiation (so photo induced in the form of UV radiation, and UV curing as desired by claim 4) ([0024]).  The paste is dispensed as a sealing bead from the nozzle (noting the bead or line form that can be dispensed, figures 3, 4, [0017], [0020], [0021]). Thus a complementary masking as claimed is provided. Further as to the masking also including a partial masking step made not made by a paste process in areas separated from the mask boundaries and applying the paste in the mask boundary area in a complementary process, Saint-Jacques also indicates that as well as covering the entire area to be masked with the curable paste ([0024]), the masking can also be provided by using a hard masking (such as a reusable annual protecting element) where the masking process described (that is, the paste application process) forms a gasket on 
(A) as to the use of a first and second sealing bead, such that the first sealing bead is applied to the component, and the second sealing bead is at least partially applied on the first sealing bead to form a double sealing bead with a contact angle measured  on the partial masking side (side away from the coating area) of the double sealing bead which is enclosed between a tangent to the surface of the double sealing bead and the surface of the component on a double sealing bead side of the tangent is greater than 90 degrees (and the second sealing bead forms an overhang on the coating area side of the first bead) and also forms a reinforced overhang on the partial masking side, Saint-Jacques indicates that in a particular embodiment, the masking compound is applied in a single layer ([0023]), which since this is a particular embodiment, the overall teaching of Saint-Jacques is not limited to this.  Furthermore, the masking compound is desired to be thick enough to resist the surface treatment being performed ([0020]).  The paste is applied in what can be considered a sealing bead from the nozzle, noting the bead or line form that can be applied (Figures 3, 4, [0017], [0020], [0021]), where the paste can be viscous enough to stay where placed, without dripping ([0017]) and viscosity and flow controlled ([0017], [0021]).  It is further described how the line (bead) width of the compound can be controlled based on relative speed or viscosity, and can be for 
(A) (1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when using Saint-Jacques that since a specific embodiment uses only one layer of the paste, then when not using that embodiment, multiple layers of the paste/bead can be acceptably applied, which would provide for applying a second bead of paste onto a first bead of paste to build up the thickness of the mask to resist the surface treatment being performed (here the coating).
Optionally, Using Saint-Jacques in view of Dickie: Dickie indicates how similar UV curable masking material that can be applied on gas turbine engines can be provided with a controlled viscosity to stay put where applied without sagging or running until cured, and such material can be applied in one layer or two or more layers (column 2, line 25 to column 3, line 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Jacques to specifically apply the bead of paste such that a second layer is applied (second bead) over and onto the first layer (first bead) to provide a desirable amount of protective paste, since Saint-Jacques indicates the desired to apply the beads of paste sufficient to resist the surface treatment (which here would be coating), and Dickie indicates that it is known to provide as well as one layer of UV curable paste material, additional layers if needed.
(A)(2) further as to the contact angle and overhang, it is understood that the application of the paste can be considered as applying a sealing bead from the nozzle, noting the bead or line form that can be applied from Saint-Jacques, for example (Figures 3, 4, [0017], [0020], [0021]). The paste can also be viscous enough stay where 
Cantwell describes that it can be desired when providing masking for thermal spraying, in the form of plasma or flame spraying, to provide the masking layer such that the surface would have a contact angle of greater than 90 degrees (as described by applicant, in the present figure, this would be the opposite of the figure β angle of Cantrell, so the 30-80 degrees of β would be 100 to 150 degrees as claimed) to form a sharp demarcation line of coating (column 2, lines 20-35 and 60-65, column 5, lines 30-65, column 3, lines 45-60, and figures 2, 3, 4) and the mask can also include layers with overhang (column 6, lines 1-5, figure 4), such that one layer would be applied over another layer to give an overhang structure at the boundary area where coating performed. 
Additionally, ‘569 discusses how when applying a thermal spray coating, masking material 6 can be provided with overhang on the coating side (separated from the coating surface), providing a controlled thinning of the coating in such an area (note figures 5-12, description translation page 2).  ‘569 further describes how when providing such a masking with overhang, rather than providing a single mask material with a step portion at the end, the mask can be provided in two parts, with a smaller spacer 8 on the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Jacques EITHER alone OR further in view of Dickie to apply the suggested two layers of paste/bead with a smaller width bead on the bottom and a larger bead on the top so that contact angle of 100 to 150 degrees, for example, is formed on the coating area side to provide a desired sharp demarcation of coating, and also an overhang on the non-coating side as suggested by Cantwell and ‘569, since Saint-Jacques provides a controlled viscosity and flow paste masking material that can be applied and form a mask and thus can form a desired shape,  Saint-Jacques further describes how when applying the paste/bead masking, the bead width can be controlled, such that beads of significantly different size can be formed, and Saint-Jacques EITHER alone OR further in view of Dickie suggest forming two layers of coating (beads), and Cantwell indicates the desire to apply the mask for thermal spraying with an edge that would give a contact angle of 110-150 degrees, for example, and how an overhanging layer structure  with at least one layer extending from another would be desirably provided as in figure 4, and additionally ‘569 further descries the desire to apply the mask for thermal spraying such that there is an overhanging edge on the coating area side, and further than when providing such structure, it can be done in two parts with a smaller spacer on the bottom and a larger/wider mask on the top such that there is overhang on the coating area size and also on the opposite non-coating area side, and due to the bead application as shown by Saint-Jacques with paste that will stay where placed (also indicated by Dickie when 
(B) furthermore, as to the partial masking being provided such that the paste/beads are provided at the edge of the coating areas (first areas defining mask boundaries), the partial masking is on areas spaced from the first areas and made by a process that is not a paste process, and where the second sealing bead forms a reinforced overhang to overlap the partial masking, as noted above, Saint-Jacques describes how hard masking (so different partial masking) can be used where the masking process described (the paste masking) forms a gasket on the hard masking element ([0027]).  A gasket would be understood to be a material sealing the junction between two surfaces. Saint-Jacques describes how the bead making compound can be a curable resin, for example ([0024]).  Nasset describes, for example, how when providing a relatively hard preformed masking element that covers an interior portion of an article to be protected (wheel mask here) from treatment, it is known to provide overlapping gasket material that overlaps and extends from the hard masking to contact the edge of the surface to be protected to allow improved sealing with the surface (note figures 3, 20, 21, 24, 25, 26, column 4, lines 10-25, column 5, line 50-column 6, line 40, column 8, lines 14-40, column 9, lines 1-10, where the mask body such as 128, 122, understood to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Jacques in view of Cantwell and ‘569 EITHER alone OR further in view of Dickie to specifically provide that when providing the masking with a hard masking element (partial masking) and  the paste curable masking forming a gasket as described by Saint-Jacques to use a process and system as such that paste is provided on the component surface in a first defined boundary area between the area to be coated and the partial (hard) masking contact placement (that is spaced from the first boundary area, and so would be in a second area) and made up without a paste process that seals the junction between the two and by allowing the curable material to span a gap between the mask and component allowing for the placement of the first and second beads to give the desired contact area as discussed above, and allowing efficient coverage of a large area with a large preformed mask as suggested by Nasset, since Saint-Jacques in view of Cantwell and ‘569 EITHER alone OR further in view of Dickie would want to have the edge boundary areas to be masked provided with the two bead application with overhanging bead to provide the desired contact angle overhanging the coating area, and Saint-Jacques also indicates providing a hard masking element covering part of the article and the paste coating acting as a gasket, and Nasset indicates for masking a preformed hard masking component can be provided to cover an interior portion  (second area) to be protected from treatment and an edge area (first area) to be protected can be contacted with a gasket that overlaps the hard masking component and extends from the hard component to provide a better seal between the masking and the article to be treated.  

Note that Japan 59-160569 is provided with this Office Action with a machine translation.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered. 

(B) As to the 35 USC 103 rejections, the Examiner notes the new and adjusted 35 USC 103 rejection above, with the new references to Japan 59-160569 and Nasset.  Applicant argues that the previous 35 USC 103 rejection combination did not provide all the features claimed.  However, it is the Examiner’s position that the new rejection above provides all features claimed.  It is argued that Saint-Jacques provides the masking process forms a gasket on a hard masking element and would not suggest the partial masking spaced from the areas – however, this would be suggested at least from Nasset showing how a gasket would be known to overlap and be spaced from the hard masking.   It is argued that Saint-Jacques does not provide the double sealing bead with the contact angle and overhang over the partial masking.  However, this would be suggested by the combination of the references as discussed in the rejection above, including with the new references to ‘569 and Nasset.  The arguments as to Strock do not apply, as Strock is not used in the present rejection.  As to the use of Cantwell, it is argued that it applies to tape and does not provide the sealing bead features and overhang features.  However, the Examiner notes that while Cantwell does not describe using a sealing bead from a paste process with a nozzle to form the layer structure, they still describe a desirable two part layer structure for a masking with an overhang structure over the area where coating to be applied.  It is the combination of references that suggests providing this structure with the sealing beads.  Furthermore, the overhang structure is further suggested using ‘569.  As to the optional use of Dickie, Dickie further describes how UV curable masking can be applied in a multiple layer structure and applied without sagging or running until cured.  The combination of references is what suggests all features claimed.  The arguments as to Hamer do not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718